UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-51821 LAKE SHORE BANCORP, INC. (Exact name of registrant as specified in its charter) United States 20-4729288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 125 East Fourth Street, Dunkirk, New York (Address of principal executive offices) (Zip code) (716) 366-4070 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months,and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common stock ($0.01 par value) 5,939,132 shares outstanding as ofMay 2, 2011. TABLE OF CONTENTS ITEM PAGE PART I 1 FINANCIAL STATEMENTS 2 -Consolidated Statements of Financial Condition as ofMarch 31, 2011 and December 31, 2010 (Unaudited) 2 -Consolidated Statements of Income for the Three Months EndedMarch 31, 2011 and 2010 (Unaudited) 3 -Consolidated Statements of Changes in Stockholders’ Equity for theThree Months EndedMarch 31, 2011 and2010 (Unaudited) 4 -Consolidated Statements of Cash Flows for theThree Months endedMarch 31, 2011 and2010 (Unaudited) 5 -Notes to Unaudited Consolidated Financial Statements 6 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 4 CONTROLS AND PROCEDURES 41 PART II 1A RISK FACTORS 42 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 42 6 EXHIBITS 43 SIGNATURES 44 1 Table of Contents PART I Item 1. Financial Statements LAKE SHORE BANCORP, INC. and SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, December 31, (Unaudited) (Dollars in thousands, except per share information) Assets Cash and due from banks $ $ Interest earning deposits Federal funds sold Cash and Cash Equivalents Securities available for sale Federal Home Loan Bank stock, at cost Loans receivable, net of allowance for loan losses 2011 $944; 2010 $953 Premises and equipment, net Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Interest bearing $ $ Non-interest bearing Total Deposits Short-term borrowings Long-term debt Advances from borrowers for taxes and insurance Other liabilities Total Liabilities Commitments and Contingencies - - Stockholders’ Equity Common stock, $0.01 par value per share,25,000,000 shares authorized; 6,612,500 shares issued and5,939,132 shares outstanding at March 31, 2011 and 6,612,500 sharesissued and 5,957,082 shares outstanding at December 31, 2010 66 66 Additional paid-in capital Treasury stock, at cost (673,368 shares at March 31, 2011 and 655,418 shares at December 31, 2010) ) ) Unearned shares held by ESOP ) ) Unearned shares held by RRP ) ) Retained earnings Accumulated other comprehensive income (loss) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 Table of Contents LAKE SHORE BANCORP, INC. and SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (Unaudited) (Dollars in thousands, except per share data) Interest Income Loans, including fees $ $ Investment securities, taxable Investment securities, tax-exempt Other 14 9 Total Interest Income Interest Expense Deposits Short-term borrowings 7 7 Long-term debt Other 28 29 Total Interest Expense Net Interest Income Provision for Loan Losses 20 50 Net Interest Income after Provision for Loan Losses Non-Interest Income Service charges and fees Earnings on bank owned life insurance 63 61 Recovery on previously impaired investment securities 57 - Other 39 31 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Occupancy and equipment Professional services Data processing Advertising FDIC Insurance Postage and supplies 75 78 Other Total Non-Interest Expenses Income before Income Taxes Income Taxes Expense Net Income $ $ Basic and diluted earnings per common share $ $ Dividends declared per share $ $ See notes to consolidated financial statements. 3 Table of Contents LAKE SHORE BANCORP, INC. and SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Three Months EndedMarch 30, 2011 and 2010 (Unaudited) Common Stock Additional Paid-in Capital TreasuryStock UnearnedShares held byESOP Unearned Shares held by RRP Retained Earnings Accumulated Other Comprehensive Income (Loss) Total (Dollars in thousands, except share and per share data) Balance – January 1, 2010 $ 66 $ $ ) $ ) $ ) $ $ $ Comprehensive income: Net income - Other comprehensive income - Total Comprehensive Income ESOP shares earned (1,984 shares) - (5
